           Case 1:15-cv-07433-LAP Document 1225 Filed 07/30/21 Page 1 of 2




31 West 52nd Street | New York, NY 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com


Christine N. Walz
+1 212-513-3368
Christine.Walz@hklaw.com

Sanford L. Bohrer
+1 305-789-7678
Sandy.Bohrer@hklaw.com



July 30, 2021

Via ECF

The Honorable Loretta A. Preska
District Court Judge
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007

          Re:       INTERVENORS’ LETTER REGARDING REVISIONS TO THE
                    UNSEALING PROTOCOL
                    Giuffre v. Maxwell, Case No. 15-cv-7433-LAP

Dear Judge Preska:

       Intervenors Julie Brown and Miami Herald Media Co. respectfully submit this letter in
response to the Court’s inquiry at the July 1, 2021 hearing regarding ways to streamline the
unsealing protocol moving forward, and in response to Ms. Giuffre’s and Ms. Maxwell’s letter
(Dkt. 1224).

       Intervenors ask that the Court adopt the proposal submitted by Ms. Giuffre. (See Dkt.
1224.) Reviewing all of the documents referencing objecting Does at once will significantly
reduce the number of times a single document is reviewed, redacted (if warranted), and released.
This will streamline the process and allow for more timely and meaningful access to these
records.

        Ms. Maxwell's submission argues that this proposed process is too onerous while her
counsel prepare for her criminal trial, but her proposal (and the status quo) require far more
duplication and therefore more work, absorbing more of her counsel’s time. If the Does continue
to be split into multiple groups with multiple rounds of reviews, as Ms. Maxwell proposes, then a
single document such as initial disclosures or a witness list will continue to resurface in every
round, only to have redactions removed from a few names each time, thereby multiplying the
review. Instead, if all objecting Does are considered at the same time, along with any non-



Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville
Los Angeles | Miami | New York | Orange County | Orlando | Philadelphia | Portland | San Francisco
Stamford | Tallahassee | Tampa | Tysons | Washington, D.C. | West Palm Beach
        Case 1:15-cv-07433-LAP Document 1225 Filed 07/30/21 Page 2 of 2


July 30, 2021
Page 2


objecting Does referenced in the document set, then those documents will be released once and
need not be revisited. The only remaining documents requiring review after that will be
documents referencing non-objecting Does that do not include references to objecting Does.

        Much of Ms. Maxwell’s submission focuses on her desire to delay the proceedings while
her criminal trial is pending. But the public has been waiting for years to have these documents
unsealed – many of which were improperly sealed from the start. A right to access means a right
to timely access. The news media’s reporting on judicial records “must be timely to be
newsworthy and to allow for ample and meaningful public discussion regarding the functioning
of our nation’s court systems.” Courthouse News Serv. v. Planet, 947 F.3d 581, 585, 594 (9th
Cir. 2020) (emphasis added); see also United States v. Erie Cty., N.Y., 763 F.3d 235, 244 (2d Cir.
2014) (“recognizing the ‘importance of immediate access where a right to access is found . . .
.’”); Courthouse News Serv. v. Schaefer, 440 F. Supp. 3d 532, 563 (E.D. Va. 2020) (“To
efficiently inform the public, the media must have complete and timely access in our
increasingly data-driven decision making.”). Ms. Maxwell’s attempts to stall the unsealing
process are in direct contravention of the public’s right to timely access.

        Finally, Intervenors request that the same procedure for placing non-objecting Does’
submissions on the record from the current Unsealing Protocol be carried over into any revised
protocol. The current protocol provides that objecting Does may file their submissions under
seal, and then the Court staff will redact as appropriate, insert pseudonyms, and then place the
redacted submissions on the docket. Any objections must be public to allow Intervenors and the
public to assess the form and merit of the objections being made and meaningfully respond to
them.

                                             Sincerely yours,

                                             HOLLAND & KNIGHT LLP

                                             /s/ Christine N. Walz
                                             Christine N. Walz
                                             Sanford L. Bohrer
                                             Cynthia A. Gierhart
